Citation Nr: 0606296	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD.

In an April 2004 decision, the Board reopened the veteran's 
claim for service connection for PTSD and then remanded the 
case back to the RO for additional development.  The case is 
once again before the Board for review.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The record does not establish that the veteran engaged in 
combat while serving in Vietnam.

3.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in November 2000, a statement of the case (SOC) issued in 
July 2002, supplemental statements of the case (SSOCs) issued 
in September 2002 and October 2005, as well as a March 2001 
letter by the RO and a February 2005 letter by the Appeals 
Management Center (AMC).  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC's notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
letters by the RO and the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and this matter was readjudicated after this 
notice was provided (see SSOC's issued in March 2005 and June 
2005).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the notification letters.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  

Pursuant to the Board's remand, VA also attempted to verify 
the veteran's stressors by requesting that the appropriate 
agency review the veteran's unit records and histories to 
determine whether any of the claims stressors actually 
occurred.  That agency indicated that it was unable to verify 
any of the veteran's claimed stressors, as the veteran failed 
to provide sufficient details to conduct a meaningful search 
for verification purposes.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA. 

II.  Merits of the Claim

The veteran claims that he suffers from PTSD as a result of 
stressors he experienced while on active duty in Vietnam.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first issue, the record shows that the 
veteran has been diagnosed with PTSD.  A VA psychological 
report dated in June 1997 lists a diagnosis of PTSD based on 
testing and the veteran's account of alleged stressors in 
Vietnam.  VA outpatient treatment records dated from 1996 to 
2002 also list diagnosis of PTSD.  It thus appears that the 
record contains a current diagnosis of PTSD.  

Therefore, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown 
through military citation or other appropriate evidence that 
a veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records show that he served in Vietnam from May 27, 
1968 to April 25, 1969.  His DD Form 214 does not reflect 
that he received any decorations or medals which indicate 
involvement in combat.  Furthermore, his military 
occupational specialty (MOS) while stationed in Vietnam is 
listed as "cook," which is not a specialty which is, on its 
face, indicative of a combat role.  Moreover, the veteran's 
service records, including the service personnel records 
contained in his 201 File, do not otherwise contain any 
entries which show that he received any decorations or 
performed any specific details that would have placed him in 
combat situations.  See Gaines v. West, 11 Vet. App. 353, 
358-60 (1998). 

The Board notes that the veteran has submitted a "Certificate 
of Combat Service."  However, this undated document does not 
appear to be an official document, and is not part of the 
veteran's official service records, copies of which are 
contained in the veteran's claims file.  Accordingly, in view 
of the absence of any official evidence that the veteran 
participated in action against an enemy, the Board finds that 
he did not "engage in combat," and the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  
Therefore, as the veteran has not been shown to have been 
engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.

However, none of the veteran's claimed in-service stressors 
have been verified.  The veteran discussed his stressors in 
various letters as well as at a videoconference hearing held 
before the undersigned Veterans Law Judge in July 2003.  The 
first reported incident involved the death of the veteran's 
first sergeant.  The veteran stated that this sergeant went 
for a truck ride and never came back, and that he later 
learned that the sergeant had been killed after his truck 
overturned.  The veteran stated that this sergeant was his 
instructor, so his death hit him quite personally.  However, 
he could not remember the sergeant's name.

The second incident involved the accidental death of a 
soldier during the veteran's first month in Vietnam.  
According to the veteran, this soldier was high on marijuana 
and passed out in his barracks while holding a live grenade.  
The grenade exploded, killing the soldier and wounding 
several others.  The veteran explained that he did not 
personally witness this incident but saw the bloody 
aftermath.  Again, the veteran indicated that he could not 
recall the soldier's name.

The veteran also reported frequent rocket and mortar attacks 
at his base (Bearcat) during the TET Counteroffensive in 
1968.   While he admitted that he was never injured in these 
attacks, he saw several bunkers which had been hit and 
destroyed soon after the attacks ended.  Lastly, the veteran 
reported that he sustained a laceration under his right eye 
after his rifle hit him in the face while he was preparing to 
shoot an enemy soldier.  He explained that he was treated at 
a nearby facility, where he received 14 stitches. 

In a April 2005 report, the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly referred to as the 
U.S. Center for Unit Records Research (CURR), indicated that 
they had reviewed the Army casualty database and the Morning 
Reports submitted by the 9th Supply and Transportation 
Battalion, to which the veteran was assigned, but were unable 
to verify any of the veteran's claimed stressors.  That 
agency noted that additional information was needed, 
including the full names of causalities, unit designations to 
the company level, other units involved, and the specific 
date and location of each incident. 

After carefully reviewing the evidence of record, the Board 
thus finds that the veteran has not provided credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  The determination of the sufficiency (but 
not the existence) of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. 
at 140.  In this case, although the veteran has been 
diagnosed with PTSD, the Board finds no credible evidence 
which verifies any of his claimed stressors.

First, although service medical records document that the 
veteran was treated for three small lacerations on the right 
side of the face in April 1969, no further details regarding 
the incident is provided.  The Board notes that a VA Special 
Internist Examination Report dated in August 1969 documents 
that the veteran had a faint scar below his right eye as a 
result of an incident in March 1969 in which the veteran's 
rifle hit him in the face while he was preparing to fire.  
However, this report is dated after service and is 
insufficient to confirm this alleged incident in the manner 
in which the veteran has recently reported that he was 
shooting at the enemy when the injury occurred.  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence).  In 
addition, service medical records document that the scar was 
sutured, but the report does not indicate that closure of the 
lacerations required 14 stitches as the veteran has recently 
reported.  As noted above, there is no official documentation 
that the veteran is in receipt of a decoration or medal 
confirming his participation in combat including receipt of 
the Purple Heart.  Notably, although the veteran's DD 214 
indicates that he is in receipt of the Army Commendation 
Medal, there no indication that it was accompanied by the 
"V" device.  Further, without any further specific 
meaningful information concerning this incident, it is clear 
that additional efforts to corroborate that the veteran was 
engaged in combat with the enemy at the time would be to no 
avail.  

Next, the veteran was unable to recall the name of the 
soldier who died and the names of the other soldiers who were 
wounded when a grenade accidentally exploded in the barracks.  
The veteran was also unable to recall the name of his 
sergeant who died when his truck rolled over.  Thus, neither 
incident could be verified.  In Fossie v. West, 12 Vet. App. 
1, 6-7 (1998), the Court held that there no duty to assist 
where veteran's statements concerning in-service stressors 
were too vague to refer to the JSRRC.  The Court has also 
held that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the absence of necessary details 
concerning the veteran's claimed stressors, VA has satisfied 
its responsibilities to assist the veteran in connection with 
the current claim.

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnosis of PTSD contained 
in the record is not supported by a verified stressor.  
"Just because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, and the appeal is 
denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


